United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1557
Issued: March 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 21, 2011 appellant filed a timely appeal from a March 28, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim for an increased
schedule award.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 16 percent permanent impairment of the left
upper extremity.

1

The March 28, 2011 OWCP decision is a corrected version of the March 24, 2011 decision appellant appealed.

2

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 13, 2004 appellant, then a 52-year-old distribution window clerk, filed an
occupational disease claim for shoulder pain he had been experiencing since October 1, 2003,
which he attributed to the repetitive nature of his federal duties. OWCP accepted the claim for
other affections of the left shoulder region and sprain/strain of left rotator cuff and paid benefits.
Appellant underwent a May 8, 2006 left shoulder surgery with rotator cuff repair and distal
clavicle resection. By decision dated January 9, 2008, OWCP granted a schedule award for 16
percent permanent impairment of the left arm. Appellant retired from the employing
establishment on October 2003.
On March 1, 2011 appellant requested an increased schedule award for his left arm. In a
December 16, 2010 report, Dr. Mike Shah, a Board-certified internist, noted the history of injury,
reviewed the medical records and presented findings on examination. He stated that appellant
reached maximum medical improvement on December 16, 2010. Under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A.,
Guides), Dr. Shah found that appellant had 11 percent left arm impairment. Ten percent
impairment was due to shoulder range of motion deficit. Under Table 15-34, page 475, Dr. Shah
found 160 degrees flexion equaled three percent impairment; 58 degrees extension equaled zero
percent impairment; 60 degrees internal rotation equaled two percent impairment; 54 degrees
external rotation equaled two percent impairment; 120 degrees abduction equaled three percent
impairment; and 45 degrees adduction equaled zero percent impairment. Under Table 15-35,
page 477, he found that the grade modifier resulting from the 10 percent upper extremity
impairment was consistent with grade modifier 1. Under Table 15-7, page 406, Dr. Shah found
both the functional history adjustment for both the symptoms and QuickDASH (with a total score
of 61.4) was consistent with grade modifier 3. Utilizing Table 15-36, page 477, he found that the
functional history grade adjustment resulted in a difference of 2 for a total range of motion
impairment, which when multiplied by 10 percent (10 percent times 10 percent) equaled 1
percent net modifier. Thus, Dr. Shah found that appellant had a total upper extremity
impairment of 11 percent.
On March 22, 2011 an OWCP medical adviser reviewed appellant’s medical record, a
statement of accepted facts and Dr. Shah’s December 15, 2010 report. The medical adviser
agreed with Dr. Shah’s rating under the A.M.A., Guides that appellant had 11 percent left arm
impairment. The medical adviser further determined that since appellant previously received 16
percent permanent impairment for the left upper extremity based on abnormality in the left
shoulder, that amount should be subtracted from the current determination of 11 percent
(11 percent minus 16 percent), which totaled no additional impairment.
By decision dated March 28, 2011, OWCP denied an additional schedule award.3

3

As previously noted, the March 28, 2011 decision corrects a March 24, 2011 decision.

2

LEGAL PRECEDENT
A claim for an increased schedule award may be based on new exposure.4 Absent any
new exposure to employment factors, a claim for an increased schedule award may also be based
on medical evidence indicating that the progression of an employment-related condition has
resulted in a greater permanent impairment than previously calculated.5
In determining entitlement to a schedule award, preexisting impairment to the scheduled
member should be included.6 Any previous impairment to the member under consideration is
included in calculating the percentage of loss except when the prior impairment is due to a
previous work-related injury, in which case the percentage already paid is subtracted from the
total percentage of impairment.7
The schedule award provision of FECA and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.9 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.10 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.12

4

A.A., 59 ECAB 726 (2008); Tommy R. Martin, 56 ECAB 273 (2005); Rose V. Ford, 55 ECAB 449 (2004).

5

James R. Hentz, 56 ECAB 573 (2005); Linda T. Brown, 51 ECAB 115 (1999).

6

Carol A. Smart, 57 ECAB 340 (2006); Michael C. Milner, 53 ECAB 446 (2002).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7(a)(2) (January 2010).
8

20 C.F.R. § 10.404.

9

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

10

Ronald R. Kraynak, 53 ECAB 130 (2001).

11

Federal (FECA) Procedure Manual, supra note 7, Chapter 2.808.6.6a (January 2010); see also Part 3 -Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
12

See supra note 7, Chapter 2.808.6(d) (August 2002).

3

ANALYSIS
OWCP accepted that appellant sustained right shoulder strain, right rotator cuff tear,
unspecified disorder of left shoulder region due to his October 1, 2003 employment injury. On
January 9, 2008 appellant received a schedule award for a 16 percent permanent impairment of
the left upper extremity. By decision dated March 28, 2011, OWCP found that he was not
entitled to an additional schedule award. The issue is whether the medical evidence establishes
that appellant sustained an increased impairment of his left upper extremity.
In a December 16, 2010 report, Dr. Shah opined that appellant reached maximum
medical improvement and that he had 11 percent permanent impairment of the left arm as
calculated under the sixth edition of the A.M.A, Guides. He found that appellant had 10 percent
impairment due to shoulder range of motion deficit under Table 15-34, page 475. This was
comprised of 160 degrees flexion or three percent impairment; 58 degrees extension or zero
percent impairment; 60 degrees internal rotation or two percent impairment; 54 degrees external
rotation or two percent impairment; 120 degrees abduction or three percent impairment; and 45
degrees adduction or zero percent impairment. Under Table 15-35, page 477, the grade modifier
resulting from the 10 percent upper extremity impairment was consistent with grade modifier 1.
Under Table 15-7, page 406, the functional history adjustment for both the symptoms and
QuickDASH (with a total score of 61.4) was consistent with grade modifier 3. Under Table 1536, page 477, the functional history grade adjustment resulted in a difference of 2 for a total
range of motion impairment, which when multiplied by 10 percent (10 percent times 10 percent)
equaled 1 percent net modifier. Thus, appellant’s total upper extremity impairment is 11 percent
(10 percent plus 1 percent). The Board finds that Dr. Shah properly utilized the A.M.A., Guides
in determining appellant’s impairment of the left upper extremity. The Board notes that
Dr. Shah’s 11 percent impairment of the left upper extremity due to appellant’s shoulder
condition is less than the 16 percent impairment rating for which he received a schedule award
on January 9, 2008, also for his shoulder condition.
OWCP’s medical adviser reviewed Dr. Shah’s impairment evaluation on March 22, 2011.
He concurred with Dr. Shah’s impairment rating, as noted above. The medical adviser also
properly subtracted the 11 percent impairment from the previously awarded 16 percent
impairment of the left arm as both impairment ratings pertained to the same shoulder injury, to
find that appellant did not establish more than the 16 percent impairment of the left arm, as was
previously awarded.13 Consequently, the weight of the medical evidence establishes that
appellant has no more than 16 percent impairment of the left arm, as was previously awarded.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

13

See supra note 7.

4

CONCLUSION
The Board finds that appellant did not establish entitlement to an additional award in this
case.
ORDER
IT IS HEREBY ORDERED THAT the March 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

